Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (hereinafter called this “Amendment”)
is entered into as of March 19, 2013, by and among MIDSTATES PETROLEUM
COMPANY, INC., a Delaware corporation (the “Parent”), MIDSTATES PETROLEUM
COMPANY LLC, a Delaware limited liability company (the “Borrower”), the Lenders
party hereto, and SUNTRUST BANK, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”), as an Issuing Lender and as Swing Line Lender.

 

WITNESSETH:

 

WHEREAS, Borrower, Administrative Agent, the Issuing Lender, the Swing Line
Lender and the lenders party thereto (the “Lenders”) entered into that certain
Second Amended and Restated Credit Agreement dated as of June 8, 2012 (as
amended, restated, modified or supplemented from time to time prior to the date
hereof, the “Credit Agreement”), whereby the Lenders have agreed to make certain
loans to Borrower upon the terms and conditions set forth therein;

 

WHEREAS, the Borrower has provided to the Administrative Agent and the Lenders
in accordance with Section 7.02(c) of the Credit Agreement, a reserve report
dated as of January 1, 2013, and has requested that the Borrowing Base under the
Credit Agreement be increased upon the effectiveness of this Amendment to
$285,000,000 (such increase being in respect of the regularly scheduled
redetermination of the Borrowing Base for spring 2013 in accordance with
Section 2.04(a) of the Credit Agreement);

 

WHEREAS, the Administrative Agent and the Lenders have determined based on the
Reserve Report that, upon the effectiveness of this Amendment, the Borrowing
Base under the Credit Agreement should be increased to the amount described
above; and

 

WHEREAS, the Borrower has requested that certain additional amendments and
modifications be made to the Credit Agreement, subject to the terms and
conditions of this Amendment, and each of the Lenders and the Administrative
Agent have entered into this Amendment with the Borrower and Parent in order to
effectuate such amendments and modifications to the Credit Agreement, all as set
forth herein;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

Section 1.                                           Terms Defined in Credit
Agreement.  As used in this Amendment, except as may otherwise be provided
herein, all capitalized terms that are defined in the Credit Agreement (as
amended hereby) shall have the same meaning herein as therein defined, all of
such terms and their definitions being incorporated herein by reference.

 

Section 2.                                           Amendments to Credit
Agreement.  On the Amendment Effective Date (as defined below), the Credit
Agreement is hereby amended as follows:

 

--------------------------------------------------------------------------------


 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Net Mark-to-Market Exposure”
therefrom.

 

(b)                                 Section 8.02 of the Credit Agreement is
hereby amended by (i) deleting the text of subclause (i) of clause (d) and
inserting in place thereof “[Reserved]”; (ii) deleting the word “regulated” from
clause (e) and inserting in place thereof “otherwise permitted”; (iii) deleting
the word “and” from the end of clause (g); (iv) deleting the period at the end
of clause (h), and (v) inserting the following clause (i) immediately following
clause (h):

 

“(i) sales, transfers, assignments or exchanges of interests in any of the Oil
and Gas Properties of Parent or Borrower or any Subsidiary of Parent or Borrower
that either were not included in the Reserve Report most recently delivered by
Parent and/or Borrower (or, if included, were not proved Oil and Gas reserves)
or were otherwise not included in the determination of the then current
Borrowing Base (or, if included, were not given any value in the determination
of the Borrowing Base in effect at the time of such sale, transfer, assignment
or exchange).”

 

(c)                                  Section 8.12(c) of the Credit Agreement is
hereby amended by deleting the word “Indebtedness” from the second sentence
thereof and inserting the word “obligations” in place thereof.

 

(d)                                 Section 10.06(e) of the Credit Agreement is
hereby amended by deleting therefrom the words “the Net Mark-to-Market Exposure
in respect of Derivative Contracts that constitute Obligations” and the words
“and Net Mark-to-Market Exposure” and inserting in place of each deleted phrase
the words “Obligations due and owing in respect of Derivative Contracts”.

 

(e)                                  Item (C) of Section 2 in Appendix I to the
Credit Agreement is hereby amended and restated in its entirety to provide
“Third Party Reserve Reports due dates: March 1 of each year, commencing on
March 1, 2014, prepared as of January 1 of each year.”.

 

(f)                                   Item (D) of Section 2 in Appendix I to the
Credit Agreement is hereby amended and restated in its entirety to provide
“In-House Reserve Reports due dates: September 1 of each year, commencing on
September 1, 2013, prepared as of July 1 of each year.”.

 

(g)                                  Item (E) of Section 2 in Appendix I to the
Credit Agreement is hereby amended and restated in its entirety to provide
“Scheduled Borrowing Base Determination Dates: October 1, 2013 and, thereafter,
each October 1 and April 1 of each year.”.

 

(h)                                 The definition of “EBITDA” in Appendix II to
the Credit Agreement is hereby amended and restated in its entirety as follows:

 

“EBITDA” means with respect to Parent, on a consolidated basis for any fiscal
period, without duplication, (i) Net Income plus (ii) depreciation, depletion,
amortization and other noncash items reducing Net Income plus (iii) Interest
Expense plus (iv) income tax expense less (v) all

 

--------------------------------------------------------------------------------


 

extraordinary or non-recurring items and any non-cash items increasing Net
Income plus (vi) all extraordinary or non-recurring items and any non-cash items
decreasing Net Income, and plus (vii) the Specified Equity Contribution (if
any); provided that, with respect to the determination of Parent’s compliance
with the Leverage Ratio set forth in Part II B of this Appendix II for any
period, EBITDA shall be adjusted to give effect, on a pro forma basis and
consistent with GAAP, to any material acquisitions or dispositions of Oil and
Gas Properties or any interest therein or any Person owning Oil and Gas
Properties made during such period as if such acquisition or disposition, as the
case may be, was made at the beginning of such period.”

 

Section 3.                                           Conditions of
Effectiveness.  This Amendment will become effective on the date on which each
of the following conditions precedent are satisfied or waived (the “Amendment
Effective Date”):

 

(a)                                 Borrower, Parent and each Lender shall have
delivered to the Administrative Agent duly executed counterparts of this
Amendment; and

 

(b)                                 Administrative Agent shall have received a
certificate executed by a Responsible Officer of each of Borrower and Parent
stating that (i) the representations and warranties in Article VI of the Credit
Agreement shall be true and correct in all material respects (except for
representations and warranties already qualified by materiality or Material
Adverse Effect, which shall be true and correct), on and as of the Amendment
Effective Date with the same effect as if made on and as of such date (except to
the extent such representations and warranties expressly refer to an earlier
date in which case they shall be true and correct in all material respects,
except for representations and warranties already qualified by materiality or
Material Adverse Effect, which shall be true and correct as of such earlier
date), and (ii) no Default or Event of Default has occurred and is continuing.

 

Section 4.                                           Borrowing Base Increase.

 

(a)                                 On and as of the Amendment Effective Date,
the Borrowing Base shall automatically increase to $285,000,000 until adjusted
or otherwise redetermined in accordance with the Credit Agreement.

 

(b)                                 Both the Parent and the Borrower, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, agree
that the redetermination of the Borrowing Base pursuant to clause (a) of this
Section 4 shall not constitute a discretionary redetermination of the Borrowing
Base by either the Borrower, on the one hand, or the Administrative Agent or
Lenders, on the other hand, pursuant to Section 2.04(e) of the Credit Agreement.

 

Section 5.                                           Borrowing Base Increase
Fees.  The Borrower agrees to pay to the Administrative Agent concurrently with
effectiveness of this Amendment for the account of each Lender whose Commitment
to the Borrowing Base under the Credit Agreement has increased relative to such
Lender’s Commitment to the Borrowing Base under the Credit Agreement immediately
prior to the Amendment Effective Date, a one-time upfront fee in an amount of

 

--------------------------------------------------------------------------------


 

forty (40.0) basis points on each such Lender’s increased Commitment to the
Borrowing Base under the Credit Agreement as increased pursuant to Section 4
above (it being understood and agreed that such upfront fee shall not be payable
with respect to any Lender or its affiliates if the total Commitment of such
Lender and its affiliates to the Borrowing Base is less than or equal to the
total Commitment of such Lender and its affiliates to the Borrowing Base under
the Credit Agreement immediately prior to the Amendment Effective Date).

 

Section 6.                                           Representations and
Warranties.  On the Amendment Effective Date, each of Parent and Borrower
represents and warrants to Administrative Agent and each of the Lenders that:

 

(a)                                 Each Loan Party: (i) is validly existing and
(ii) has the power and authority to execute, deliver, and perform its
obligations under this Amendment and each other Loan Document to which it is a
party except where the failure does not constitute a Default and could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The execution, delivery and performance by
each of Parent and Borrower of this Amendment and each other Loan Document to
which it is a party has been duly authorized by all necessary limited liability
company or corporate action, as applicable, and does not and will not contravene
the terms of any of such Person’s Organization Documents.

 

(c)                                  This Amendment and each other Loan Document
to which each Loan Party is a party constitutes the legal, valid and binding
obligations of such Person to the extent it is a party thereto, enforceable
against such Person in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

Section 7.                                           Reference to and Effect on
the Credit Agreement.

 

(a)                                 Upon the Amendment Effective Date and
thereafter, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, shall mean and be a
reference to the Credit Agreement as amended hereby.

 

(b)                                 Except as specifically amended by this
Amendment, the Credit Agreement shall remain in full force and effect and is
hereby ratified and confirmed.

 

Section 8.                                           Cost and Expenses.  Each of
Parent and Borrower agrees to pay fees and expenses in connection with this
Amendment pursuant to the terms and conditions of Section 12.04(a) of the Credit
Agreement.

 

Section 9.                                           Extent of Amendments. 
Except as specifically set forth in this Amendment, the Credit Agreement and the
other Loan Documents are not amended, modified or affected hereby.  Each of
Parent and Borrower hereby ratifies and confirms that (i) except as specifically
set forth in this Amendment, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement
remain in full force and effect, (ii) each of the other Loan Documents are and
remain in full force and effect in accordance with their respective terms, and
(iii) the Collateral is unimpaired by this Amendment.

 

--------------------------------------------------------------------------------


 

Section 10.                                    Execution and Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which taken together shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of this Amendment by facsimile or e-mail shall be equally as effective as
delivery of a manually executed counterpart of this Amendment.

 

Section 11.                                    Governing Law.  This Amendment
shall be governed by, construed and interpreted in accordance with the laws of
the State of New York, except to the extent that federal laws of the United
States of America apply.

 

Section 12.                                    Headings.  Section headings in
this Amendment are included herein for convenience and reference only and shall
not constitute a part of this Amendment for any other purpose.

 

Section 13.                                    No Waiver.  Borrower hereby
agrees that except as expressly set forth in this Amendment, no Default or Event
of Default has been waived or remedied by the execution of this Amendment by
Administrative Agent, the Swing Line Lender, any Issuing Lender or any Lender,
and any such Default or Event or Default heretofore arising and currently
continuing shall continue after the execution and delivery hereof.  Nothing
contained in this Amendment nor any past indulgence by Administrative Agent, the
Swing Line Lender, any Issuing Lender or any Lender, nor any other action or
inaction on behalf of Administrative Agent, the Swing Line Lender, any Issuing
Lender or any Lender shall constitute or be deemed to constitute an election of
remedies by Administrative Agent, the Swing Line Lender, any Issuing Lender or
any Lender.

 

Section 14.                                    Loan Document.  This Amendment is
a Loan Document.

 

Section 15.                                    NO ORAL AGREEMENTS.  THE RIGHTS
AND OBLIGATIONS OF EACH OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED
SOLELY FROM WRITTEN AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL
AGREEMENTS BETWEEN SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH
WRITINGS.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN
DOCUMENTS EXECUTED BY PARENT, BORROWER, ADMINISTRATIVE AGENT, THE SWING LINE
LENDER, ANY ISSUING LENDER AND/OR LENDERS (TOGETHER WITH THE FEE LETTERS)
REPRESENT THE FINAL AGREEMENT REGARDING THE MATTERS HEREIN BETWEEN SUCH PARTIES,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY SUCH PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officer(s) as of the
day and year first above written,

 

 

 

MIDSTATES PETROLEUM COMPANY LLC, a

 

 

Delaware limited liability company, as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Thomas L. Mitchell

 

 

 

Name:

Thomas L. Mitchell

 

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC., a

 

 

Delaware corporation, as Parent

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas L. Mitchell

 

 

 

Name:

Thomas L. Mitchell

 

 

 

Title:

Executive Vice President and Chief

 

 

 

Financial Officer

 

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, as Administrative Agent, as Swing Line Lender and as an Issuing
Lender

 

 

 

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

 

Name:

Shannon Juhan

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

 

Name:

Shannon Juhan

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael Clayborne

 

 

 

Name:

Michael Clayborne

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Robert James

 

 

 

Name:

Robert James

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Peter Vardos

 

 

 

Name:

Peter Vardos

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

 

Name:

Michelle Latzoni

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Paul J. Pace

 

 

 

Name:

Paul J. Pace

 

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

 

Name:

Michael King

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

NATIXIS, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Louis P. Laville III

 

 

 

Name:

Louis P. Laville III

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Mary Lou Allen

 

 

 

Name:

Mary Lou Allen

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Kristan Spivey

 

 

 

Name:

Kristan Spivey

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ David M. Bornstein

 

 

 

Name:

David M. Bornstein

 

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Sanjay Remond

 

 

 

Name:

Sanjay Remond

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Terry Donovan

 

 

 

Name:

Terry Donovan

 

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------